Opinion issued August 31, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00724-CR
                            ———————————
                  IN RE BLAISE ALLEN JOHNSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Blaise Allen Johnson, has filed a petition for writ of mandamus,

seeking to have the trial court appoint and pay for expert witnesses and to grant his

motion to suppress.1




1
      The underlying case is The State of Texas v. Blaise Allen Johnson, cause number
      1529282, pending in the 174th District Court of Harris County, Texas, the
      Honorable Hazel B. Jones presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2